Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered March 30, 2004, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Even if the storm that resulted in the complained-of hazard had stopped by the time of plaintiffs accident, it is clear from plaintiffs testimony that the period of cessation was only about one hour, an interval too brief to have given rise to a legally enforceable duty on defendant’s part to remediate the hazard (see Valentine v City of New York, 86 AD2d 381 [1982], affd 57 NY2d 932 [1982]; and see e.g. Urena v New York City Tr. Auth., 248 AD2d 377 [1998]). Concur—Friedman, J.P., Sullivan, Nardelli, Williams and Sweeny, JJ.